                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY A. MILLER,
        Plaintiff,

        v.                                             CML ACTION NO. 20-CV-0612

C.A.D.E.S., CIDLDREN &
ADULT DISABILITY
EDUCATIONAL SERVICES, et aL,
        Defendants.

                                              ORDER

        AND NOW, this     J~ of February, 2020, upon consideration of Gregory A. Miller's
Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

        1.     Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Gregory A. Miller, #EC-0594, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of SCI Phoenix or other appropriate official to assess an initial filing fee of 20% of the

greater of ( a) the average monthly deposits to Mr. Miller's inmate account; or (b) the average

monthly balance in Mr. Miller's inmate account for the six-month period immediately preceding

the filing of this case. The Warden or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Mr. Miller's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to Mr.




                                                  1
Miller's inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

SCI Phoenix.

        4.       The Complaint is DEEMED filed.

        5.       Mr. Miller's Complaint is DISMISSED in its entirety for the reasons stated in the

Court's Memorandum as follows:

                 a. Any claims raised on behalf of the Estate of Diane Flamer are DISMISSED

WITHOUT PREJUDICE;

                 b.     Mr. Miller's federal claims are DISMISSED WITH PREJUDICE for

failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B){ii); and

                 c. Mr. Miller's state law claims are DISMISSED WITHOUT PREJUDICE for

lack of subject matter jurisdiction.

        6.       Mr. Miller is not granted leave to file an amended complaint in this matter.

        7.       The Clerk of Court shall CLOSE this case.




                                                  2
